747 N.W.2d 288 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Steven Duane DENT, Defendant-Appellant.
Docket No. 135701. COA No. 282039.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the January 4, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.
CORRIGAN, J., not participating for the reasons stated in People v. Parsons, ___ Mich. ___, 728 N.W.2d 62 order of the Supreme Court, entered March 6, 2007 (Docket No. 132975).